DETAILED ACTION
Notice to Applicant
In the reply filed 9/14/2022 Applicant elected group I, claims 1-8. Applicant traversed the restriction requirement under the grounds that 17-18 were properly a part of group I. This argument is accepted and claims 17-18 have been joined to group I. The election of group I, claims 1-8 and 17-18 is therefore deemed to be without traverse, the reason for traversal being mooted. Claims 10-16 are withdrawn as drawn to a non-elected invention related to a method.
Claims 1-18 are pending; claims 9-16 are withdrawn. Claims 1-8 and 17-18 are examined herein. This is the first action on the merits.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, 17, and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by You (US 2018/0241073 to You et al.).
	Regarding Claims 1, 7, 17 and 18, You teaches:
a lithium ion battery comprising a cathode with a positive active material comprising a nickel-rich lithium complex transition metal core with nickel in excess of 65% mol and cobalt (abstract, claims 1 and 4)
a composite coating layer with a shell comprising cobalt and/or aluminum (claim 1)
the composite coating layer also including an inorganic coating comprising one or more of Al, Ti, Co, and B (claim 5)

Claims 1-7 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (Chen et al. "The effect of gradient boracic polyanion-doping on structure, morphology, and cycling performance of Ni-rich LiNi0.8Co0.15Al0.05O2 cathode material." Journal of Power Sources 374 (2018) 1-11, available online Nov. 2017).
	Regarding Claims 1, 7, 17, and 18, Chen teaches:
a positive active material for use in a lithium ion-battery cathode (abstract, table 4, etc.)
the active material comprising a core of LiNi0.8Co0.15Al0.05 (page 4)
wherein a boracic polyanion material coats the surfaces to form a gradient (Fig. 3, page 7 column 2)
wherein the surface region can therefore be said to have a “composite coating” comprising boron, nickel, cobalt, and aluminum to a depth of a couple hundred nanometers forming an “outer layer boracic polyanion-rich composition” (Fig. 3c)
	Regarding Claims 2-4, Chen teaches:
an identifiable “outer layer” that can designated a “composition coating portion” as claimed at an arbitrary depth ranging from e.g. 25-200 nm (Fig. 3c)
wherein the particles themselves are on the order of 10 microns in diameter (see Fig. 2 showing average particle size on the order of 10 microns)
	A shell fraction of a sphere with radius 5 microns and a shell thickness of about 100 nm is on the order of 5%. Chen suggests a boron content within a 100 nm shell of less than 10 at%, suggesting a total at% of boron of less than 0.5%. If, for example, the integral of boron at% over a 100 nm “coating layer” shown in Fig. was ~8% over the first 50 nm and ~2% over the second 50 nm, a conservative estimate for at% of boron would be less than 6% in a 100 nm thick “coating” taught in Chen. A shell of 100 nm at 5.8% of the total volume of the particles with 6 at% boron suggests roughly 0.3-0.4 at% boron for the whole particle. Given boron’s relative atomic weight (10.811) to the overall molecular of the complex lithium transition metal oxide of roughly 64, boron’s weight fraction relative to the whole particle is on the order of hundreds of ppm. Using 0.3-0.4 at% as a value range suggests ppm on the order of 500-700 ppm. 
	Aluminum at% looks to be roughly double the boron at% in the 100 nm coating layer (Fig. 3), suggesting a ppm in the middle of the claimed range of 1,000 to 8,000 ppm. Cobalt at perhaps 3-4 times the boron at% in the 100 nm coating layer also suggests a ppm within or close to the claimed range of 1,000-8,000 ppm. Given the principle of selection, in which the claimed “composite coating portion” can be arbitrarily set at any depth along the gradient depicted in Fig. 3 of Chen, an appropriately selected “coating” thickness would definitively read on the claims as written. 
	Regarding Claim 5, Chen teaches:
a gradient for a coating layer of arbitrary thickness of tens to hundreds of nm thick, such that an appropriately selected thickness of say 50 nm would read on the claimed weight ratio of the coating portion to the core based on rough calculations of the ratio of a shell of designated thickness to a sphere of radius R
	Regarding Claim 6, Chen teaches:
a composite coating portion readable on a coating of 100-300 nm in thickness (Fig. 3)

Claim Rejections - 35 USC § 102/103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is rejected under 35 U.S.C. 102 as being anticipated by Chen (Chen et al. "The effect of gradient boracic polyanion-doping on structure, morphology, and cycling performance of Ni-rich LiNi0.8Co0.15Al0.05O2 cathode material." Journal of Power Sources 374 (2018) 1-11, available online Nov. 2017) or, alternatively, under 103 as being unpatentable over Chen in view of Shiozaki (US 2015/0093638 to Shiozaki et al.).
	Regarding Claim 8, Chen does not explicitly teach:
the main peak under DSC for the material
	Either the property is inherent to the claimed material as defined or it is not. Insofar as Applicant claims that a “composite coating portion” of the claimed composition over the claimed “lithium complex transition metal” has the claimed property by virtue of its composition, then Chen is deemed to meet the limitation of claim 8, since Chen teaches a material that reads on the claimed composition. 
	Insofar as Applicant might argue that claim 8 is a separate structural attribute not necessarily connected to the claimed composition, the Office points to Shiozaki, which teaches a phosphoric acid ester additive for use in a cathode comprising a lithium complex transition metal that enhances the thermal stability of the cathode by increasing its DSC peak to 300 °C or more. Insofar as Chen’s material is not stable up to such temperatures, it would have been obvious to one of ordinary skill in the art to provide a stability-boosting additive as taught in at least Shiozaki to improve the thermal stability of the material, producing a cathode positive active material with the claimed “main peak” according to differential scanning calorimetry. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0020026
US 2018/0351169
US 2018/0261832
US 2014/0205898
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723